Citation Nr: 1110699	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-43 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than March 18, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to October 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

This appeal has been before the Board on previous occasions and was remanded in July 2009 and March 2010.  Additional development is required, as the instructions of the March 2010 remand order were not complied with in its entirety.  

An October 2010 rating decision assigned an earlier effective date of March 18, 1996 for the grant of service connection for PTSD.  The Veteran contends that the effective date of the grant of service connection for PTSD should be set in 1982.  As the grant during the pendency of this appeal does not represent a total grant of benefits sought on appeal, the claim for entitlement to an earlier effective date remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran received information on disability ratings and effective dates in a January 2009 letter.  However, in the March 2010 remand, the RO was instructed to send the Veteran appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice that ensures compliance with all notice and assistance requirements set forth in the VCAA.  Although the Veteran was provided with VCAA notice in April 2010, it does not appear that this notice fully complied with the March 2010 remand instructions.  Specifically, the notice did not advise the Veteran on what evidence he would need to provide in order to establish an effective date prior to the date assigned for the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA, including notice to the Veteran of what evidence is required to show entitlement to an earlier effective date in light of the prior final denial of service connection.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 5107; 38 C.F.R. § 3.159. 

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond thereto.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


